NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
PATRICIA A. IRVING,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3188
Petiti0n for review of the Merit Systems Protecti0n
B0ard in case no. SF0752090637-I-1.
ON MOTION
ORDER
Patricia A. living moves for leave to proceed in forma
pauperis.
Up0n consideration thereof
IT IS ORDERED THATZ
The-motion is granted

IRVlNG V. MSPB
2
FOR THE CoURT
 2 1  /S/ J an Horbal_v
Date J an Horba1y
cc: Patricia A. Irving
Clerk
Jeanne E. Davids0n, ESq. LEo
s21
3
ii->
me
32
=» -n
i1'\@nn¢
JUL
.lAN
F APPEALS FOR
RAL C1RCU|T
21 2011
l~l0RBALV
CLEf§€
do